Citation Nr: 1728959	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  13-06 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss prior to September 1, 2015, and a rating in excess of 10 percent thereafter.  

2.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II.  

3.  Entitlement to an initial disability rating in excess of 10 percent for anxiety disorder, not otherwise specified, prior to June 10, 2016, and a rating in excess of 70 percent thereafter.  


REPRESENTATION

Veteran represented by:	M. Sullivan, Attorney at Law



ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

These matters were previously before the Board in August 2015, when they were remanded for additional development.  Following the Board's August 2015 remand, the RO, in an August 2016 rating decision, increased the rating for the Veteran's bilateral hearing loss disability to 10 percent, effective September 1, 2015; increased the rating for the Veteran's anxiety disorder to 70 percent, effective June 10, 2016; and granted service connection for diabetic nephropathy, effective July 12, 2013, and assigned a 60 percent rating.  


FINDINGS OF FACT

1.  On April 17, 2017, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran indicating his intent to withdraw his appeal of the issue of entitlement to a compensable disability rating for bilateral hearing loss prior to September 1, 2015, and a rating in excess of 10 percent thereafter.  

2.  On April 17, 2017, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran indicating his intent to withdraw his appeal of the issue of entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II.  

3.  On April 17, 2017, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran indicating his intent to withdraw his appeal of the issue of entitlement to an initial disability rating in excess of 10 percent for anxiety disorder, not otherwise specified, prior to June 10, 2016, and a rating in excess of 70 percent thereafter.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to a compensable disability rating for bilateral hearing loss prior to September 1, 2015, and a rating in excess of 10 percent thereafter, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

2.  The criteria for withdrawal of an appeal on the issue of entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

3.  The criteria for withdrawal of an appeal on the issue of entitlement to an initial disability rating in excess of 10 percent for anxiety disorder, not otherwise specified, prior to June 10, 2016, and a rating in excess of 70 percent thereafter, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  In an April 2017 statement, the Veteran submitted a written statement expressing his request to withdraw any and all appeals from consideration before the Board.  Hence, there remain no allegations of errors of fact or law with respect to the issues of entitlement to increased ratings for bilateral hearing loss, diabetes mellitus, type II, and anxiety disorder, not otherwise specified.  Accordingly, the Board does not have jurisdiction to review the instant appeal, and it is therefore dismissed.  


ORDER

The appeal as to the issue of entitlement to a compensable disability rating for bilateral hearing loss prior to September 1, 2015, and a rating in excess of 10 percent thereafter, is dismissed.  

The appeal as to the issue of entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II, is dismissed.  

The appeal as to the issue of entitlement to an initial disability rating in excess of 10 percent for anxiety disorder, not otherwise specified, prior to June 10, 2016, and a rating in excess of 70 percent thereafter, is dismissed.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


